Name: Commission Implementing Directive (EU) 2015/1955 of 29 October 2015 amending Annexes I and II to Council Directive 66/402/EEC on the marketing of cereal seed (Text with EEA relevance)
 Type: Directive_IMPL
 Subject Matter: agricultural activity;  plant product;  agricultural policy;  means of agricultural production;  technology and technical regulations;  marketing
 Date Published: 2015-10-30

 30.10.2015 EN Official Journal of the European Union L 284/142 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2015/1955 of 29 October 2015 amending Annexes I and II to Council Directive 66/402/EEC on the marketing of cereal seed (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 21b thereof, Whereas: (1) The past years an increasing number of hybrid varieties of barley produced by the technique of cytoplasmic male sterility have been listed in the Common Catalogue of Varieties of Agricultural Plant Species pursuant to Article 17 of Directive 2002/53/EC (2). (2) Cytoplasmic male sterility (CMS) has been accepted worldwide as a breeding technique for the production of hybrid varieties of barley. It encompasses a genetic system which naturally occurs in the cytoplasm of plants. That genetic system can be introduced into plants by means of crossing. On the basis of that technique, the genetic diversity of two or more parent lines can be combined. Therefore the performance of those varieties, in areas such as disease resistance and yields, can be improved. In view of that technical development it is appropriate to establish specific conditions for hybrid varieties of barley. (3) Taking into account the technical similarities with the production of seeds of hybrids of rye and the needs of the users of the seed of hybrids of barley, it is appropriate to set out conditions for that seed similar to the conditions applying for the seeds of hybrids of rye. (4) Experience has shown that the specific blend production system applied in the field, in combination with the weather related risks during the flowering period, would require a reduction of the varietal purity standard to 85 %, in the case the CMS technique is applied, allowing stable seed production under less favourable weather conditions. Therefore it is appropriate to allow a lower level of varietal purity than required for other hybrids. (5) Annexes I and II to Directive 66/402/EEC should therefore be amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 66/402/EEC Annexes I and II to Directive 66/402/EEC are amended in accordance with the Annex to this Directive. Article 2 Transposition 1. Member States shall adopt and publish, by 30 June 2016 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 July 2016. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 29 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ 125, 11.7.1966, p. 2309/66. (2) Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (OJ L 193, 20.7.2002, p. 1). ANNEX Annexes I and II to Directive 66/402/EEC are amended as follows: (1) Annex I is amended as follows: (a) The first sentence of point 5 is replaced by the following: Crops to produce certified seed of hybrids of Avena nuda, Avena sativa, Avena strigosa, Oryza sativa, Triticum aestivum, Triticum durum, Triticum spelta and self-pollinating xTriticosecale and crops to produce certified seed of hybrids of Hordeum vulgare by means of a technique other than Cytoplasmic Male Sterility (CMS). (b) The following point is inserted after point 5: 5a. Crops to produce basic and certified seed of hybrids of Hordeum vulgare by means of the technique of CMS: (a) The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesirable foreign pollination: Crop Minimum distance For the production of basic seed 100 m For the production of certified seed 50 m (b) The crop shall have sufficient varietal identity and purity as regards the characteristics of the components. In particular the crop shall conform to the following standards: (i) The percentage by number of plants which are obviously not being true to type shall not exceed:  for the crops used to produce basic seed, 0,1 % for the maintainer and the restorer line and 0,2 % for the CMS female component,  for the crops used to produce certified seed, 0,3 % for the restorer and the CMS female component and 0,5 % in case the CMS female component is a single hybrid. (ii) The level of male sterility of the female component shall be at least:  99,7 % for crops used to produce basic seed,  99,5 % for crops used to produce certified seed. (iii) The requirements of points (i) and (ii) shall be examined in official post-control test. (c) Certified seed may be produced in mixed cultivation of a female male-sterile component with a male component which restores fertility. (2) Annex II is amended as follows: (a) Point 1.C is replaced by the following: C. Hybrids of Avena nuda, Avena sativa, Avena strigosa, Hordeum vulgare, Oryza sativa, Triticum aestivum, Triticum durum, Triticum spelta, and self-pollinating xTriticosecale The minimum varietal purity of the seed of the category certified seed shall be 90 %. In case of Hordeum vulgare produced by means of CMS, it shall be 85 %. Impurities other than the restorer shall not exceed 2 %. The minimum varietal purity shall be examined in official post-control test on an appropriate proportion of samples. (b) The title of point 1.E of Annex II is replaced by the following:E. Hybrids of Secale cereale and CMS-hybrids of Hordeum vulgare .